Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In re claims 7 applicant claims “randomly determined among the plurality of player object included in the player object group until all of the plurality of player objects are used as the current player object for the turn”  However this does not appear to have support in the specification.  Applicant has given no guidance as to what portion of the specification applicant is relying upon, and the language does not appear within the specification, and no teaching appears within the specification.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11, 13, 14, 17-27, 29, 30, and 33-43, 45, and 46 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Krivicich (US 20130331162) in view of Dancau (US 20150174488) in view of Youm (US 20100160038)
In claims 1, 17, and 33 Krivicich discloses
Configuring a player object group comprising a player object having a unique color (figure 1 #122.  Paragraph 16.  The “cursor item 122” is the player object. Paragraph 14 discloses that although the images show different symbols such as cross, star and triangle, instead these can be represented by different colors.)
Performing a plurality of turns of the puzzle game , wherein in the step performing the plurality of turns of the puzzle game, each turn comprises: (paragraph 16, a “move” is a swap of a cursor icon with a field icon)
Determining, per each turn, a single player object from the player object group as the current player object so that one of the plurality of player objects is respectively provided as the current player object for the plurality of turns making up the puzzle game, displaying the current player object to be applied to the current turn from the player object group, in which the current player object is displayed in a peripheral region of the display unit (figure 1 #122, the curser item 122 is the player object, Paragraph 14 discloses that although the images show different symbols such as cross, star and triangle, instead these can be represented by different colors, 
Displaying a set of puzzle blocks comprising predetermined colors (figure 1, the “set of puzzle blocks” are the field icons in the 8x8 grid, such as the icons labeled A-P)
Receiving user selection of one of the displayed puzzle blocks (paragraph 16 “the user can move cursor item 122 using the user interface device so as to place cursor item 122 over an item in one space of the field and can activate a control to cause the item in the selected field space to be replaced with the cursor item”)
Changing a first color of the selected block to a unique color corresponding to the current player object (paragraph 16 “the user can move cursor item 122 using the user interface device so as to place cursor item 122 over an item in one space of the field and can activate a control to cause the item in the selected field space to be replaced with the cursor item”.  As described above, the icons may be different colors instead, thus this would be changing the field icon (aka “selected block”) to the cursor icon (aka “current player object”))
Determining whether a number of puzzle blocks that are adjacent to each other equal to or more than N, where N is an integer equal to or greater than 3, have the same color so as to comprise matching puzzle blocks, and eliminating the matching puzzle blocks (paragraph 17, “after a line of three triangle items has been formed in this manner, the items can be removed from the field spaces.”) and repeating steps b1 through b7 for each of the plurality of turns to be performed (paragraph 16 discloses a predetermined number of available moves which indicates the number of turns) 
Krivicich fails to disclose a character team of game characters as a plurality of player objects, the first and second player objects each having a unique color, and determining for each turn a single player object from the player object group as the current player object so that each of the plurality of player 
Krivicich in view of Dancau fails to disclose displaying the current player object having a greater size than the waiting player object, however Youm discloses the displaying the current player object having a greater size than the waiting player object (figure 5.  Current player object is the “Z” object in the play area 202 on the right, whereas the waiting player object is the “line” object below the word “next”.  The current player object is displayed larger).  It would have been obvious to one of ordinary 
In claims 2, 18, and 34 Krivicich discloses the step of performing a turn of the game puzzle further comprises steps of moving puzzle blocks remaining after eliminating the matching puzzle blocks from one side to another side to fill spaces where the matching puzzle blocks have been eliminated (figure 2 #214, items are shifted into the open spaces, this occurs after the eliminating step #212) and repeating the steps of determining, eliminating, and moving until it is determined no more matching puzzle blocks exist  (figure 2 #218, after shifting and adding, a match 3 is checked again at 218, which is the “determining step”, if yes, matching items are eliminated at 212, and shifted at 214.  This occurs until it is determined there are no more matching puzzles, which brings the game back to step 208.  It is noted that although figure 2 discloses “add new items into spaces” #216, this step is not claimed in the claimset of the instant application, however the claims may include additional steps not claimed)
In claims 3, 19, and 35 Krivicich discloses charging an activation gauge of the current player object according to a result of eliminating the matching puzzle block (paragraph 25, a power up display includes “a progress indicator graphical attribute” which “can be modified to represent the progress towards obtaining an in game power up award”) and performing an individual skill of the current player object when the activation gauge of the current player object reaches a reference value (paragraph 25 “the in game power up award can be a bomb item 126 that can be placed in a field space object and which causes a predetermined number of item attributes for adjacent field space object to be changed to an empty space attribute”)
In claims 5, 21, and 37, Krivicich discloses the turn of the puzzle game is performed in the game stage (figure 1, the game stage is the 8x8 grid, the game is performed in this area)
In claims 6, 22, and 38, Krivicich discloses the current player object is displayed in a peripheral region of the display unit (figure 1 #122, this is a peripheral region as it is outside the game grid).  
In claims 7, 23, and 39, Krivicich discloses the current player object is randomly determined among a plurality of player objects included in the player object group (paragraph 14 disclose the initial items are assigned randomly) until all of the plurality of player objects are used as the current player object for the turn (paragraph 2 discloses that all of the items are removed from the field, thus all o the objects would be used so as to allow for each of the plurality of objects to be removed)
In claims 13, 29, and 45, Krivicich discloses decrementing number of remaining turns in the game stage after performing the turn of the puzzle game and performing the turn of the game until the number of remaining turns in the game stage becomes zero (paragraph 16 discloses a move counter which counts down until you are out of moves.  A move is a “turn”)
In claims 14, 30, and 46, Krivicich discloses repeating the step of performing a turn until an acquired score in the game stage reaches a target score (paragraph 51, a player may only advance if they reach a target score)
In claims 4, 20, and 36, Krivicich discloses the claimed invention except performing a group skill when two or more player objects among a plurality of player objects included in the player object group have the same group skill, however Dancau discloses performing a group skill when two or more player objects among a plurality of player objects included in the player object group have the same group skill (paragraph 64.  Dancau discloses displaying the next tile, both tiles have the “group skill” of being able to be inserted into the game, see paragraph 59.  Applicant has provided no structure as to what a group 
In claims, 8, 24, and 40 Dancau discloses displaying at least one waiting player object which is to be applied in the turn after the current turn is displayed (paragraph 64) it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Krivicich with Dancau in order to allow for a user to have an additional symbol to swap between
In claims 9, 25, and 41, Krivicich discloses the waiting player object is randomly determined among a plurality of player objects included in the player object group (paragraph 14 disclose the initial items are assigned randomly, this teaches that the combination of Dancau which includes a waiting object would also be assigned randomly)
In claims 10, 26, and 42, Dancau discloses the waiting object comprises a next player object that is to be applied to a next turn of the current turn and a post next player object that is to be applied to a turn after the next turn (paragraph 64, the next tile, or more than one tile, more than one would be the post next player object) it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Krivicich with Dancau in order to allow for a user to have an additional symbol to swap between
In claims 11, 27, and 43, Krivicich discloses player objects being placed on the peripheral (figure 1 #122.  It is further noted that applicant has never claimed what the objects are at an edge of, thus the broadest reasonable interpretation of the term “peripheral region” may be any region within the display.).  Dancau discloses the next player object as well as the post next player object as described above.  Youm teaches that the next object is displayed in decreasing size (figure 5), however Krivicich in view of Dancau in view of Youm fail to disclose that the post next object is of smaller size than the next .
Claims 15, 16, 31, 32, 47, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivicich in view of Dancau in view of Youm in further view of Knutsson (US 20140080560).
In claims 15, 31, and 47, Krivicich discloses the special skill comprises increasing the plurality of turns in the puzzle game by at least one (paragraph 68) Krivicich in view of Dancau in view of Youm discloses the claimed invention except the step of performing a turn of the puzzle game further comprises a step of generating a special bock in one of the spaces where the matching puzzle blocks have been eliminated when a number of puzzle blocks eliminated is equal to or greater than M, where M is an integer larger than N, however Knutsson discloses the step of performing a turn of the puzzle game further comprises a step of generating a special bock in one of the spaces where the matching puzzle blocks have been eliminated when a number of puzzle blocks eliminated is equal to or greater than M, where M is an integer larger than N (paragraph 271 discloses four in arrow creates a striped candy, L or T shape creates a wrapped candy, and 5 in a row creates a color bomb.  These various elements are described in paragraphs 216, 224, 225 to show that they are various special blocks) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Krivicich in view of Dancau in view of Youm with Knutsson in order to increase excitement thru different block types.
In claims 16, 32, and 48, Knutsson discloses performing a special skill of the special block when the special block is selected by a user input or when the special block is included in the matching puzzle block in the step of performing of a turn of the puzzle game (paragraphs 216, 224, 225) It would have 
Response to Arguments
Applicant’s amendments overcome the 112 rejections on all of the claims except for claim 7, which has a new 112 rejection as set forth above.  
Applicants amendments also overcome the art rejection, however a new art rejection is made in view of Youm.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS H HENRY/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715